Case 9:21-cv-80907-RS Document 4 Entered on FLSD Docket 06/09/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

 PAULA FOOTE,

        Plaintiff,
                                               CASE NO.: 9:21-cv-80907-RS
 v.

 TOBIAS & ASSOCIATES, INC.,

       Defendant.
 ____________________________________/

             NOTICE OF VOLUNTARY DISMISSALWITHOUT PREJUDICE

        Plaintiff, PAULA FOOTE, pursuant to Fed. R. Civ. P. 41(a), hereby voluntarily

  dismisses this action without prejudice, and with each party to bear its own attorney's fees, costs

  and disbursements.

        Dated this 9th day of June, 2021.

                                               Respectfully submitted,

                                               /s/ Brandon J. Hill
                                               BRANDON J. HILL
                                               Florida Bar Number: 0037061
                                               WENZEL FENTON CABASSA, P.A.
                                               1110 N. Florida Avenue, Suite 300
                                               Tampa, Florida 33602
                                               Main Number: 813-224-0431
                                               Direct Dial: 813-337-7992
                                               Facsimile: 813-229-8712
                                               Email: bhill@wfclaw.com
                                               Email: gnichols@wfclaw.com
                                               Attorneys for Plaintiff
Case 9:21-cv-80907-RS Document 4 Entered on FLSD Docket 06/09/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 9th day of June, 2021, the foregoing was

 electronically filed using the Florida Courts E-Filing Portal, and a true and correct copy was sent

 via U.S. Mail to the following:

 TOBIAS & ASSOCIATES, INC.
 c/o Michael Tobias, Registered Agent
 123 NW 13th Street, Ste. 101
 Boca Raton, FL 33432

 and

 Lisa Messner, Esq.
 Mac Murray & Shuster LLP
 6525 West Campus Oval, Suite 210
 New Albany, Ohio 43054
 lmessner@mslawgroup.com


                                              /s/ Brandon J. Hill
                                              BRANDON J. HILL
